UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ROSINA OWUSU,
Petitioner,

v.
                                                                    No. 95-2650
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Immigration & Naturalization Service.
(A72-370-045)

Submitted: May 21, 1996

Decided: May 31, 1996

Before HALL and MURNAGHAN, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randall L. Johnson, Arlington, Virginia, for Petitioner. Frank W.
Hunger, Assistant Attorney General, David M. McConnell, Senior
Litigation Counsel, Marion E. Guyton, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Rosina Owusu, a native and citizen of Ghana, petitions for review
of a final order by the Board of Immigration Appeals ("the Board")
denying her application for asylum and directing that Owusu be
deported if she failed to voluntarily depart. Finding that substantial
evidence supports the Board's decision, we affirm.

Owusu entered the United States without inspection in January
1992. In its Order to Show Cause, the Immigration and Naturalization
Service ("INS") charged Owusu with deportability under 8 U.S.C.A.
§ 1251(a)(1)(B), as an alien who had entered the United States with-
out inspection. At her deportation hearing Owusu conceded deporta-
bility, but requested asylum under 8 U.S.C.A. § 1158(a) (West Supp.
1996), withholding of deportation pursuant to 8 U.S.C.A. § 1253(h)
(West Supp. 1996), or voluntary departure pursuant to 8 U.S.C.A.
§ 1254(e) (West Supp. 1996).

Owusu's written application for asylum revealed that Owusu was
a member of the New Patriotic Party which opposed the dictatorship
in Ghana, which was in power in July 1991. In that same month,
Owusu claimed that members of Peoples Revolutionary Front (sup-
porters of the dictatorship), broke into the New Patriotic Party work-
shop, placed Owusu under arrest, and charged her with manufacturing
and distributing seditious materials. Owusu was detained, interro-
gated, and released after she signed a declaration stating that she
would cease her political activities. In September 1991, members of
the Peoples Revolutionary Front came to Owusu's house and threat-
ened to kill her and her husband if they did not cease their political
activities. Fearing for her life, Owusu fled to the United States.

The Immigration Judge forwarded Owusu's asylum application to
the State Department's Office of Asylum Affairs ("OAA") for an

                     2
assessment of her claim. By letter dated July 1994, the OAA stated
that the human and civil rights situation in Ghana has dramatically
improved since 1992. The letter related that in November 1992, free
democratic elections were held for the first time in 11 years. Since
that time, the human rights situation has improved significantly. In
late 1992, the Carter Center concluded that human and civil rights had
been fundamentally restored in Ghana. Further, the government has
engaged in extensive talks with the New Patriotic Party in an effort
to iron out any differences. The Ghana Supreme Court has demon-
strated its independence in several key cases by ruling in favor of the
New Patriotic Party. Finally, the Ghana government has granted
amnesty to voluntary exiles outside Ghana.

Owusu testified in support of her application for asylum at an asy-
lum hearing in March of 1994. Owusu recounted her extensive politi-
cal activities on behalf of the women's division of the New Patriotic
Party. Owusu testified about the July 1991 incident when the three
soldiers came to her house, intimidated her, and took her to jail. She
told how she was not released until she agreed in writing to cease her
political activities. She testified that, despite signing the document,
she continued her political efforts and a few months later, in Septem-
ber of 1991, she was, once again, visited by three soldiers who
warned her to stop. At that point, Owusu testified that she decided to
leave Ghana.

Factual determinations regarding an alien's statutory eligibility for
asylum are reviewed for substantial evidence. INS v. Elias-Zacarias,
502 U.S. 478, 481 (1992). The standard is extremely deferential,
requiring a reviewing court to uphold the Board's denial unless an
alien demonstrates that the evidence presented "was so compelling
that no reasonable factfinder could fail to find the requisite fear of
persecution." Id. at 483-84.

To be eligible for a discretionary grant of asylum, an alien must
demonstrate that she has been persecuted, or has a well-founded fear
of persecution, in her native country on account of race, religion,
nationality, membership in a particular social group, or political opin-
ion. 8 U.S.C.A. §§ 1101(a)(42)(A), 1158 (West Supp. 1996);
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992). The well-founded fear standard contains both a

                    3
subjective and objective component. INS v. Cardoza-Fonseca, 480
U.S. 421, 430-31 (1987). The subjective element requires that the
alien's fear be genuine. Figeroa v. INS, 886 F.2d 76, 79 (4th Cir.
1989). The objective component requires credible, direct, and specific
evidence supporting a reasonable fear that the petitioner faces perse-
cution. Id.; see also Sivaainkaran v. INS, 972 F.2d 161, 163 (7th Cir.
1992) (asylum applicant must present specific, detailed facts showing
a good reason to fear that she will be singled out for persecution).
Mere assertions of possible fear are insufficient. Rodriguez-Rivera v.
INS, 848 F.2d 998, 1002 (9th Cir. 1988).

Owusu asserts that based on the evidence of record, a reasonable
factfinder would have to conclude that she has a well-founded fear of
persecution in Ghana. Owusu contends that the Board abused its dis-
cretion by unduly relying upon the State Department's Country
Report for Ghana. Owusu further contends that exhibits she submitted
at the hearing clearly demonstrated that many of the abuses of the dic-
tatorship continue under the present civilian leadership. She also
claims that since she was subject to these abuses in the past, she has
a well-founded fear that she will continue to be subjected to them if
she returns to Ghana.

We find, however, that substantial evidence supports the Board's
affirmance of the Immigration Judge's finding that Owusu failed to
establish a well-founded fear of persecution within the meaning of the
statute. Given the changed circumstances in Ghana, the independence
of the courts, the implementation of a democratically elected civilian
government, and the government's negotiations with the New Patri-
otic Party, Owusu's evidence was insufficient to support a good rea-
son to fear future persecution. Acewicz v. INS , 984 F.2d 1056, 1060-
61 (9th Cir. 1993). Because Owusu failed to meet the less stringent
burden of proof required for asylum, this Court need not decide
whether she is eligible for withholding of deportation under 8
U.S.C.A. § 1253(h) (West Supp. 1996). Rivera-Cruz v. INS, 948 F.2d
962, 969 (5th Cir. 1991).

Therefore, we affirm the decision of the Board of Immigration
Appeals and deny the petition for review.

AFFIRMED

                    4